Exhibit 10.7

 

LOGO [g235497g0803092440794.jpg]

2016 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(NON-EMPLOYEE DIRECTOR)

Unless otherwise defined herein, the terms defined in the Cascadian
Therapeutics, Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will
have the same meanings in this Notice of Restricted Stock Unit Award and the
electronic representation of this Notice of Restricted Stock Unit Award
established and maintained by the Company or a third party designated by
Cascadian Therapeutics, Inc. (the “Notice”).

Name:

Address:

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (hereinafter the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.

 

Number of RSUs:    Date of Grant:    Vesting Commencement Date:       
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs. This RSU expires earlier if Participant’s Service as a Director
terminates earlier, as described in the Agreement. Vesting Schedule:    Subject
to the limitations set forth in this Notice, the Plan and the Agreement, the
RSUs will vest on the [                    ] anniversary of the Vesting
Commencement Date (the “Vesting Date”), subject to the Participant’s continued
Service]. Notwithstanding the foregoing, 100% of the RSUs will vest immediately
upon the closing of a Qualifying Corporate Transaction.

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

Participant understands that Participant’s service with the Company or a Parent
or Subsidiary is for an unspecified duration, can be terminated at any time
(i.e., is at will), except where otherwise prohibited by applicable law and that
nothing in this Notice, the Agreement or the Plan changes the nature of that
relationship. Participant acknowledges that the vesting of the RSUs pursuant to
this Notice is earned only by continuing Service as a Director. Participant
agrees and acknowledges that the Vesting Schedule may change prospectively in
the event that Participant’s service status changes between full and part time
status in accordance with Company policies relating to work schedules and
vesting of awards. Participant also understands that this Notice is subject to
the terms and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Agreement and
the Plan. By accepting the RSUs, Participant consents to the electronic delivery
as set forth in the Agreement.

 

PARTICIPANT     CASCADIAN THERAPEUTICS, INC. Signature:  

 

    By:  

 

Print Name:    

 

    Its:  

 



--------------------------------------------------------------------------------

Exhibit 10.7

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT (NON-EMPLOYEE DIRECTOR)

Unless otherwise defined herein, the terms defined in the Cascadian
Therapeutics, Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will
have the same defined meanings in this Restricted Stock Unit Award Agreement
(the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.

1. Vesting. Except as otherwise provided in Sections 3(b) of this Agreement, the
RSU shall vest in accordance with the vesting schedule in the Notice; provided
that Participant has continuously been a member of the Board of Directors (the
“Board”) from the Date of Grant through the Vesting Date.

2. Settlement. Except as set forth in Section 3(b) below, settlement of RSUs
will occur within thirty (30) days following the applicable Vesting Date
indicated in the Notice. Notwithstanding the foregoing, in the event of a
Qualifying Corporate Transaction (as defined below), the RSUs (as calculated
pursuant to Section 3(b) below) shall be settled upon the Qualifying Corporate
Transaction.

3. Form of Settlement.

(a) Outside of a Corporate Transaction. Subject to Section 3(b) below, upon
vesting pursuant to Section 1 and satisfaction of all other requirements of the
Notice, Agreement and Plan, on the date of settlement, Participant shall
receive: (i) a number of Shares equal to 75% of the total Number of RSU set
forth on the Notice (rounded down to the nearest Share) and (ii) an amount of
cash equal to the product of (x) the closing price of the Shares as reported on
the NASDAQ Global Market on the vesting date and (y) the Number of RSU set forth
on the Notice less the Number of RSUs settled as Shares pursuant to (i) of this
sentence. If the vesting date does not fall on a day on which the Shares are
publicly traded, the Company shall use the closing price on the most recent
trading day prior to the applicable vesting date.

(b) Upon a Corporate Transaction. Upon the completion of a Corporate Transaction
and such Corporate Transaction qualifies as a “change in control” within the
meaning of Section 409A (as defined below) (a “Qualifying Corporate
Transaction”) and satisfaction of all other requirements of the Notice,
Agreement and Plan all other requirements of the Notice, Agreement and Plan, (x)
100% of the RSUs will vest upon the closing of the Qualifying Corporate
Transaction (the “Closing Date”) and (y) on the date of settlement, Participant
shall receive: either (i) one Share for each outstanding RSU, or (ii) if so
specified in a Participant’s election provided to the Company within five (5)
business days prior the Closing Date (or such earlier or later date designated
by the Company), a cash payment equal to the Special Value for each outstanding
RSU, provided that the Participant is continuously a member of the Board from
the Date of Grant until the Closing Date.

(i) “Special Value” means an amount for each outstanding RSU as of the Closing
Date determined as follows:

(1) If any Shares are sold as part of the Corporate Transaction, whether in a
series of transactions or in one transaction, the Special Value shall equal the
better of (x) the weighted average of the prices paid for those Shares by the
acquiror or (y) the Fair Market Value of the Shares as of the Closing Date of
such Corporate Transaction; provided that either in case if any portion of the
consideration paid for such Shares in the Corporate Transaction is paid in
property other than cash, the Board (as constituted immediately prior to the
Closing Date) shall determine the Fair Market Value of such property as of the
Closing Date.

 

1



--------------------------------------------------------------------------------

(2) If no Shares are sold as part of the Corporate Transaction, whether in a
series of transactions or in one transaction, the Special Value shall equal the
better of (x) the arithmetic average of the closing prices for the Shares on the
Nasdaq Global Market, the Nasdaq Global Select Market or the Nasdaq Capital
Market, as applicable, for the five trading days immediately preceding the
Closing Date or (y) the Fair Market Value of the Shares as of the Closing Date
of such Corporate Transaction; provided that in either case if any portion of
the consideration paid for, or attributable to, such Shares in the Corporate
Transaction is paid in property other than cash, the Board (as constituted
immediately prior to the Closing Date) shall determine the Fair Market Value of
such property as of the Closing Date.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Corporate Transaction is not a “change in control” within the meaning of
Section 409A (as defined below), then payment of the RSUs shall not be
accelerated in accordance with this Section 3(b) and shall otherwise continue to
be subject to the terms of this Agreement and the Plan.

(c) No fractional RSUs or rights for fractional Shares shall be created pursuant
to this Agreement.

4. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.

5. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

6. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

7. Termination of Service as a Director.

(a) If Participant’s Service terminates for any reason, all unvested RSUs will
be forfeited to the Company forthwith, and all rights of Participant to such
RSUs will immediately terminate without payment of any consideration to
Participant.

(b) For purposes of this Agreement, Participant’s Service will be considered
terminated as of the date Participant is no longer providing services as a
Director. Unless otherwise provided in this Agreement or determined by the
Company, Participant acknowledges that the vesting of the Shares pursuant to
this Notice and Agreement is earned only by continued service as a Director.

8. Nature of Grant. By accepting the RSUs, Participant acknowledges, understands
and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;

 

2



--------------------------------------------------------------------------------

(d) Participant is voluntarily participating in the Plan;

(e) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(f) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service as a
Director, and in consideration of the grant of the RSUs to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company, or any Parent or Subsidiary or the Employer, waives
his or her ability, if any, to bring any such claim, and releases the Company,
any Parent or Subsidiary and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(i) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

(j) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10. Data Privacy. 

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, the Employer, the Company and any Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

3



--------------------------------------------------------------------------------

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

11. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

12. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.

13. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

14. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan. Participant: (a) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (b) represents that Participant has carefully read and is familiar
with their provisions, and (c) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

 

4



--------------------------------------------------------------------------------

15. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

16. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, Participant agrees
that the Company shall have unilateral authority to amend the Plan and this RSU
Agreement without Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.

17. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.

18. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the courts of King County, Washington. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

19. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without Cause.

20. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that the RSUs are granted under
and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address. By acceptance of the RSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by

 

5



--------------------------------------------------------------------------------

the Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, this Agreement, the Plan, account statements,
Plan prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the RSUs and current or future participation in the Plan. Electronic
delivery may include the delivery of a link to the Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Company’s
discretion. Participant acknowledges that Participant may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail to Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery if local laws prohibit such consent.

21. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.

22. Code Section 409A. For purposes of this Agreement, a termination of Services
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Internal Revenue Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with Participant’s termination of Services constitute deferred
compensation subject to Section 409A, and Participant is deemed at the time of
such termination of Services to be a “specified employee” under Section 409A,
then such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from Participant’s separation from
service from the Company or (ii) the date of Participant’s death following such
a separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to Participant
including, without limitation, the additional tax for which Participant would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

23. Award Subject to Company Clawback or Recoupment. Notwithstanding any other
provision in an employment offer letter or agreement or a severance or change in
control plan, this RSU will be subject to clawback or recoupment in accordance
with any clawback policy adopted by the Board, required by the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is required by other applicable law, including, but
not limited to, the cancellation of Participant’s outstanding RSU (whether
vested or unvested) and the recoupment of any gains realized with respect to
Participant’s RSU. No recovery of compensation under such policy or applicable
law will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

 

6



--------------------------------------------------------------------------------

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR PARTICIPANTS OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

Notifications

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant vests in the RSUs or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.

 

8



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR PARTICIPANTS OUTSIDE THE U.S.

None

 

9